Exhibit 10.14(f)

 



CARDCONNECT CORP.

2016 OMNIBUS EQUITY COMPENSATION PLAN

STOCK AWARD AGREEMENT

 

THIS AGREEMENT, dated the         day of                                        
 (the “Date of Grant”), between CardConnect Corp., a Delaware corporation (the
“Company”) and                          (“Grantee”), is made pursuant and
subject to the provisions of the Company’s 2016 Omnibus Equity Compensation
Plan (the “Plan”), a copy of which has been made available to the Grantee. All
terms used herein that are defined in the Plan have the same meaning given them
in the Plan.

 

1.            Award. Subject to the terms and conditions of the Plan and subject
further to the terms and conditions herein set forth, the Company hereby grants
the Grantee a Stock Award covering                     shares of Stock.

 

2.            Vesting.

 

(a)          The shares of Stock subject to this Stock Award shall vest with
respect to 25% of the shares on first anniversary of the Grant Date and
thereafter shall vest with respect to an additional 25% on an annual basis
through the fourth anniversary of the Grant Date until the Stock Award is 100%
vested, subject to Sections 2(c) and 3 hereof.

 

(b)          From and after the Date of Grant through the date on which the
Stock Award becomes fully vested pursuant to subparagraph (a) above, the
unvested portion of the Stock Award remains subject to forfeiture in accordance
with the terms of Sections 2(d) and 3 hereof.

 

(c)          In accordance with the Plan, shares of Stock subject to this Stock
Award that have not previously vested shall become immediately vested upon a
Change of Control.

 

(d)          Shares of Stock subject to this Stock Award that do not vest in
accordance with this paragraph shall be forfeited.

 

3.            Forfeiture and Termination of Service. No shares of Stock
underlying this Stock Award shall vest after, and any unvested portion of the
Stock Award shall be forfeited on, the date on which the Participant ceases to
be employed by the Company or any of its subsidiaries, unless the Participant
ceases to be employed by the Company or any of its subsidiaries due to death,
disability, termination by the Company without Cause or termination by the
Participant with Good Reason (“Cause” and “Good Reason” are each as defined in
the Participant’s [Amended and Restated Employment Agreement, dated July 29,
2016], as may be amended from time to time). If Participant ceases to be
employed by the Company or any of its subsidiaries due to death, disability,
termination by the Company without Cause or termination by the Participant with
Good Reason, the unvested portion of the Stock Award shall become immediately
vested upon such Participant’s termination of employment.

    

4.            Delivery of Stock. Delivery of shares of Stock under this Stock
Award will comply with all applicable laws (including, the requirements of the
Securities Act), and the applicable requirements of any securities exchange or
similar entity.

 

5.            Shareholder Rights. The Grantee shall have the right to vote
shares of unvested Stock awarded hereunder. Dividends shall accrue on shares of
unvested Stock awarded hereunder and such dividends will be paid to Grantee upon
the vesting of such shares.  

 

6.            Transferability. The shares of Stock subject to this Stock Award
may not be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered before they vest in accordance with paragraph 2 or 3, as
applicable. After such Stock Award vests in accordance with paragraph 2 or 3, as
applicable, no sale or disposition of such shares shall be made in the absence
of an effective registration statement under the Securities Act with respect to
such shares unless an opinion of counsel satisfactory to the Company that such
sale or disposition will not constitute a violation of the Securities Act or any
other applicable securities laws is first obtained.

 

7.            Change in Capital Structure. The terms of this Agreement,
including the number of shares of Stock subject to this Stock Award shall be
adjusted as the Board determines is equitably required in the event the Company
effects one or more stock dividends, stock splits, subdivisions or
consolidations of shares or other similar changes in capitalization.

 

8.            Conflicts. In the event of any conflict between the provisions of
the Plan as in effect on the Date of Grant and the provisions of this Agreement,
the provisions of the Plan shall govern. All references herein to the Plan mean
the Plan as in effect on the date hereof.

 

9.            Grantee Bound by Plan. The Grantee hereby acknowledges that a copy
of the Plan has been made available to him or her and agrees to be bound by all
the terms and provisions thereof.

 

10.          Binding Effect. Subject to the limitations stated above and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
successors of the Grantee and any transferee of the Grantee in accordance with
paragraph 6 and the successors of the Company.

 

11.          Governing Law. This Agreement shall be governed by the laws of the
State of Delaware.

 

 

[Signatures appear on following page]






 

 

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and the Grantee has placed his or her signature hereon,
effective as of the Date of Grant.

 



CARDCONNECT CORP.   Attest:           By:                      By:   Name:    
Name:   Title:     Title:  



           

I hereby accept this Grant and I agree to be bound by the terms of the Plan and
this Grant. I further agree that all of the decisions and interpretations of the
Company with respect thereto shall be final and binding.

 



ACCEPTED AND AGREED TO:         By:                         Date  



 

 

 

 